Opinion issued February 10, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-05-00054-CV
____________

IN RE THOMAS GIESBERG, Relator




Original Proceeding on Petition for Writ of Mandamus





MEMORANDUM OPINIONIn this mandamus proceeding, relator, Thomas Giesberg, challenges (1) an
interlocutory order granting summary judgment signed on January 14, 2004 by the
Hon. Ogden Bass, sitting as an assigned judge, and (2) the alleged refusal of Judge
Ben Hardin


 to rule on 16 separate motions filed by relator.  We deny relator’s
petition for a writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.